Citation Nr: 1722405	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  09-17 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an effective date prior to March 16, 2007 for a 70 percent evaluation for posttraumatic stress disorder (PTSD).

2. Entitlement to an effective date prior to March 16, 2007 for the grant of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Esq.


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from November 1966 to November 1968 with service in the Republic of Vietnam.  

The PTSD claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

A September 2007 rating decision granted service connection for PTSD with an evaluation of 30 percent effective June 2, 2004.

An April 2009 rating decision increased the evaluation for PTSD to 50 percent effective March 21, 2008.

A September 2010 rating decision retroactively increased the evaluation of PTSD to 70 percent effective March 16, 2007 and granted TDIU effective March 16, 2007.

In December 2010 the Veteran's representative sent correspondence to the RO to clarify the matters on appeal.  The representative stressed that the Veteran was not contesting the currently assigned 70 percent evaluation but was seeking entitlement to a 70 percent rating for PTSD and TDIU for the period prior to March 16, 2007.  The issues have been characterized accordingly.

The Veteran requested a Board hearing, and subsequently withdrew the hearing request in September 2012.


FINDINGS OF FACT

1.  The Veteran was shown to have PTSD symptomatology commensurate to a 70 percent evaluation for the entire appellate period, beginning June 2, 2004.

2. The Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected PTSD symptoms for the entire appellate period, beginning June 2, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 2, 2004 for the award of a 70 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9411 (2016). 

2.  The criteria for an effective date of June 2, 2004 for the award of TDIU have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As indicated above, the Veteran's representative has clarified that the remaining matters on appeal are entitlement to a 70 percent evaluation for PTSD and TDIU prior to March 16, 2007.  As the Board is granting both, this decision represents a full grant of the benefits sought on appeal, and no further analysis of VA's statutory duties to notify and assist the Veteran in regard to his appeal is necessary.  

II. Legal Criteria

Under the General Rating Formula for Mental Disorders, the criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  As indicated above, however, the Veteran is not appealing for a 100 percent evaluation, but instead only seeking an earlier effective date for the 70 percent evaluation.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  With respect to entitlement to a TDIU, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Marginal employment will not be considered substantially gainful employment and will be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

III. Factual background

The Veteran contends that the severity of his service-connected PTSD warrants an increased rating of 70 percent from the date of June 2, 2004.  The Veteran is currently service-connected for PTSD at 30 percent from June 2, 2004 to March 16, 2007.

In March 2001, the Veteran retired as a construction iron worker after 32 years.

In May 2004, police were dispatched to the Veteran's house due to a breakdown caused by flashbacks and hallucinations.

In a June 2004 statement, the Veteran said his wife of 37 years told him he had to go to the VA hospital to get help for his PTSD or else she would divorce him.

VA treatment records from June 2004 reported the Veteran would constantly look up during work at the construction sites thinking there was a helicopter due to the sound of packing sand; he would go into "combat mode" when he got upset; he experienced nightmares once a month; he would automatically think someone is trying to kill him when he heard random noises; and he had flashbacks which caused crying 1-2 times a day.  The examiner noted he talked with his eyes closed and had pressured speech.

VA treatment records from June 2004 also reported PTSD flashbacks triggered by smells, sights and sounds.  He avoided intimate contact with people and social situations, caused the Veteran to bounce from job to job.  He often became obsessed with topics, and during these episodes he would get little sleep, eventually becoming disorganized and scattered.  He also has episodes of leaden paralysis where he could not get out of bed, had no energy and slept excessively.  The examiner noted the Veteran appearance was unkempt; he had pressured and fast speech; he stared intently; and went on tangents about lawsuits, government improvements, and terrorism.  The examiner noted all the symptoms may be a manifestation of PTSD.

In a December 2006 statement, the Veteran's wife states that the Veteran suffers from nightmares, outburst of anger, severe anxiety, severe depression, the inability to get close to others, the inability to concentrate, loss of social skills, flashbacks when he hears Vietnamese, and the inability to go for walks in the woods.  Additionally the Veteran would sit in the back of rooms combat ready and was constantly changing jobs.

In an April 2008 statement from a former employer, the employer testified that he had personally experienced the Veteran's erratic and unpredictable behavior, personality, and attitude on the job and in personal conversations.  He had been called out to job sites on multiple occasions to calm the Veteran down from sudden and unpredictable responses to situations.

In February 2009, the Veteran filed his VA-Form 21-8949, application for TDIU.

In March 2009, the Veteran testified at a DRO hearing.  He stated that his anger affected him at job sites and foremen were worried that he would hurt other workers.  Additionally, he stated that his behavior resulted in him losing jobs and being "black-balled" from many other opportunities.

An April 2010 VA treatment record indicates that the Veteran "is totally unemployable from his PTSD and has been since age 54.  He has been mostly compliant with medications and therapies since 2002 and still remains very symptomatic."

a. PTSD

The Board finds that the symptomatology of the Veteran prior to March 16, 2007, as described in the medical records and lay testimony provided to the VA, aligns most with the rating criteria for 70 percent in DC 9411.  The Veteran experienced impairments that showed deficiencies at work when his employer had to calm him down multiple times; with his family as evidenced by the strain PTSD symptoms has put on his marriage and erratic behavior at home; in his thinking as evidenced by his inability to concentrate and his frequent obsessive episodes, and in his mood.  Of particular note is the April 2010 VA treatment record indicating that the Veteran had been totally unemployable since age 54, which would mean the Veteran has been unemployable since approximately 2001/2002.  All of these findings are consistent with a 70 percent evaluation prior to March 16, 2007, dating back to June 2, 2004.  As the veteran has not appealed for a rating higher than 70 percent, the Board's determination that a 70 percent evaluation for PTSD is warranted as of June 2, 2004 represents a full grant of the benefit sought on appeal.

b. TDIU

The Veteran also contends he is entitled to TDIU from June 2, 2004.  The Board notes that a traditional TDIU claim considers whether a Veteran is unemployable due to any service-connected disability or disabilities, alone or in concert.  In contrast, "Rice" TDIU claims are limited to whether the Veteran is unemployable due to the service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009) (when entitlement to TDIU is raised during the administrative appeal of the increased rating or initial rating assigned for the underlying disability or disabilities, it is a part of the claim for benefits for that disability or disabilities).  Due to this Board decision, increasing the initial rating for PTSD to 70 percent, the Veteran meets the single disability schedular criteria for TDIU from June 2, 2004.  38 C.F.R. § 4.16(a).

The Veteran retired in 2001.  During his work as a construction iron worker, the Veteran's PTSD symptoms caused problems at job site due to how he interacted with other individuals and how he reacted to sounds common on a construction site.  In addition, an April 2010 medical opinion from a VA physician states that the Veteran was unemployable since age 54, which would mean the Veteran has been unemployable since approximately 2001/2002.  Therefore, the preponderance of the evidence is in favor of finding the Veteran unable to secure and follow a substantially gainful occupation during the pendency of the appeal beginning on June 2, 2004.  Again, this represents a full grant of the benefit sought on appeal.


ORDER

Entitlement to an effective date of June 2, 2004 for the award of a 70 percent evaluation for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an effective date of June 2, 2004 for the award of TDIU is granted.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


